      Case 1:19-cv-09482-PAE-BCM Document 36 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MARISELA FLORES GARCIA, on behalf of
all others similarly situated,
                                                                       19 Civ. 9482 (PAE)
                                       Plaintiff,
                        -v-                                                  ORDER

 GROCERY-TAQUERIA MEXICANA CORP.,
 doing business as Grocery La Mexicana, RAUL
 SAAVEDRA MORENO, and ANA MARIA
 PANTLE PALMA


                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Plaintiff Marisela Flores Garcia brought this action on October 14, 2019, by the filing of

the Complaint and Summons. Dkt. 1. A copy of the Complaint and Summons were served on

defendants Raul Saavedra Moreno and Ana Maria Pantle Palma at their place of business on

January 11, 2020, Dkts. 13–14, and on defendant Grocery-Taqueria Mexicana Corp. through its

authorized agent on January 10, 2020, Dkt. 15.

       On May 26, 2020, Garcia obtained a clerk’s certificate of default against each defendant.

Dkts. 29–31. On June 25, 2020, Garcia moved for a default judgment as to all defendants.

Dkts. 32–33. On July 10, 2020, the Court issued an order to show cause. Dkt. 34. In that order,

the Court observed that Garcia’s motion papers were in good order and notified the parties that,

in light of the COVID-19 public health emergency, it intended to resolve Garcia’s motion on the

papers. Id. The Court also directed defendants to file any opposition to Garcia’s motion through

the Court’s electronic filing system by July 28, 2020, at 2:30 p.m., and directed Garcia to serve

the order on defendants and file a proof of service by July 14, 2020. Id.
      Case 1:19-cv-09482-PAE-BCM Document 36 Filed 08/07/20 Page 2 of 2




       On July 14, 2020, Garcia filed an affidavit proving service of the Court’s July 10, 2020,

order on all defendants. Dkt. 35. Defendants have failed to appear or in any manner object to

Garcia’s motion.

       The Court has reviewed Garcia’s motion for default judgment, Dkt. 32, and the

accompanying declaration of Michael Faillace, Esq., Dkt. 33, with exhibits, pursuant to Federal

Rule of Civil Procedure 55(b). Because proof of service has been filed, defendants have not

answered the complaint and the time for answering the complaint has expired, and defendants

failed to contest entry of a default judgment by the appointed date and time, the Court enters a

default judgment as to liability for Garcia against all defendants.

       The Court, by separate order, will commission an inquest into damages. The Court

respectfully directs the Clerk of the Court to terminate the motion pending at docket 32.


SO ORDERED.

                                                              PaJA.�
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: August 7, 2020
       New York, New York
